Citation Nr: 0702622	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  03-34 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
of the upper and lower extremities, claimed as secondary to 
service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel






INTRODUCTION

The veteran served on active duty from October 1965 to August 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.


FINDING OF FACT

There is no medical evidence of record of a diagnosis of 
peripheral neuropathy of the upper and lower extremities that 
is in anyway related to service.


CONCLUSION OF LAW

Peripheral neuropathy of the upper and lower extremities was 
not incurred during active service, nor is any such 
disability causally related to or aggravated by any service-
connected disability.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
law eliminated the concept of a well-grounded claim, and 
redefined the obligations of VA with respect to the duties to 
notify and to assist claimants in the development of their 
claims.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  

In this regard, VA will inform the veteran of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the veteran 
provide any evidence in his possession that pertains to the 
claim.  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.

A review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, VCAA letters 
dated in June 2002 and March 2006 provided the veteran with 
adequate notice as to the evidence needed to substantiate his 
claim and the evidence not of record that is necessary.  This 
letter further advised the veteran that VA would attempt to 
obtain records of private medical treatment if the veteran 
identified the treatment and provided authorization to do so.  
Simply put, the veteran was notified and aware of the 
evidence needed to substantiate his claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). 

The Board is satisfied that the RO has provided all notice as 
required by the VCAA, including asking him to submit 
everything he has which is pertinent to the claim.  The June 
2002 and March 2006 letters specifically asked the veteran to 
tell the RO if he knew of any additional evidence he would 
like considered.  This request of the veteran implicitly 
included a request that if he had any pertinent information, 
he should submit it.  VA has taken all appropriate action to 
develop the veteran's claim for an increased rating for 
hypertension.  He was notified and aware of the avenues 
through which he might obtain evidence to substantiate his 
claim, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  The Board also 
notes that in this case the veteran was provided notice of 
the VCAA prior to the initial unfavorable RO decision.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board further notes that, during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include the following:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
19 Vet. App. at 484.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

In a March 2006 letter the veteran was provided with notice 
of the type of information or evidence necessary to establish 
a disability rating and an effective date pertaining to his 
claim on appeal.  In July 2006, the RO readjudicated the 
claim.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  See 38 
U.S.C.A. § 5103A.  The RO has obtained the veteran's service 
medical records.  In addition, the RO has obtained all 
identified evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claim, the Board notes that 
in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the veteran has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimants act of service; but does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2006).

The veteran has undergone VA examinations.  The Board finds 
that the examinations, along with the veteran's treatment 
records, provide sufficient findings upon which to adjudicate 
the claim.  There is no duty to provide another examination 
or medical opinion.  Id.  

VA has fulfilled the duty to notify and assist to the extent 
possible; the Board finds that it can consider the merits of 
this appeal without prejudice to the appellant.  Adjudication 
of the claim may proceed, consistent with the VCAA.  The 
record demonstrates that remand for further action in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 541 (1991).

Analysis

Service connection may be granted for any disability 
resulting from injury suffered or disease contracted in line 
of duty, or for aggravation in service of a pre-existing 
injury or disease.  38 U.S.C.A. § 1110.  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2006). Moreover, 
the Court has held that where a service-connected disability 
causes an increase in, but is not the proximate cause of, a 
nonservice-connected disability, the veteran is entitled to 
service connection for that incremental increase in severity 
attributable to the service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

The veteran seeks service connection for upper and lower 
extremity peripheral neuropathy as secondary to his service-
connected diabetes mellitus.  Other than the veteran's 
contentions, the record contains no indication that any 
current peripheral neuropathy of the upper and lower 
extremities is causally related to his active service, any 
incident therein, or any service-connected disability.  

Service medical records are silent regarding any complaint or 
finding of peripheral neuropathy of either the upper or lower 
extremity.  Similarly, the post-service medical evidence does 
not establish that the veteran has a current peripheral 
neuropathy of the upper and lower extremities that is related 
to his service-connected diabetes mellitus. 

On VA examination in September 2002, the veteran exhibited 
normal motor, reflex and sensory testing.  The examiner 
concluded that there was no clinical evidence of peripheral 
neuropathy.  

On VA examination in June 2006, the examiner once again 
concluded that there was no clinical evidence of peripheral 
neuropathy.  Reference was made to a January 2004 VA nerve 
conduction study (contained in the claims folder) which 
revealed no electrodiagnostic evidence of peripheral 
neuropathy.  Moreover, during both VA examinations, the 
veteran acknowledged that he had no history of numbness or 
tingling in the hands and feet.  

The Board has considered the veteran's lay contentions that 
he currently has peripheral neuropathy of the upper and lower 
extremities that is related to his period of service, 
specifically his diabetes mellitus.  As a layperson, however, 
the veteran is not competent to provide an opinion requiring 
medical knowledge, such as a question of a medical diagnosis, 
causation or etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  In sum, the record contains absolutely no 
probative evidence supporting his theory of entitlement.

Accordingly, the Board finds that the record lacks competent 
and probative evidence of a diagnosis of peripheral 
neuropathy of the upper and lower extremities. If there is no 
current diagnosis, service connection cannot be established.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000);  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, the 
Board finds that the preponderance of the evidence is against 
service connection for peripheral neuropathy of the upper and 
lower extremities.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for peripheral neuropathy of the upper and 
lower extremities is denied.  


____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


